Citation Nr: 0212628	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  94-38 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.  

2.  Entitlement to service connection for Post-Traumatic 
Stress Disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to July 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeals from rating decisions by Regional Offices (RO) of 
the Department of Veterans Affairs (VA).  Service connection 
for PTSD was denied in June 1992 and the veteran was provided 
notice of this decision July 1992.  A timely notice of 
disagreement was received in July 1993, a statement of the 
case was issued in September 1993, and a substantive appeal 
was received in November 1993.  The veteran testified at a 
personal hearing at the RO in January 1994.

Service connection for bilateral Osgood-Schlatter's Disease 
was denied in November 1994 and the veteran was provided 
notice of this decision December 1994.  A notice of 
disagreement was received in January 1995, a statement of the 
case was issued in February 1995, and a substantive appeal 
was received in February 1995.

The issues on appeal were originally before the Board in May 
1997 at which time they were remanded for additional 
evidentiary development.  


FINDINGS OF FACT

1.  Bilateral knee disability was not manifested during the 
veteran's active duty service, or for many years thereafter, 
nor is current knee disability otherwise related to such 
service.  

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's claimed inservice stressors have not been 
verified.


CONCLUSIONS OF LAW

1.  Bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001). 

2.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
and Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (1996); 38 C.F.R. 
§§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, service 
personnel records, private and VA medical records, Social 
Security Administration records, reports of VA examinations, 
a hearing transcript and correspondence from the veteran and 
his mother. 

The Board notes the veteran requested that ships logs for two 
years be obtained.  The record shows that National Archives 
responded indicating that it was unable to supply more than 
one month of records without charge.  The veteran was 
informed of this response.  Pursuant to 38 U.S.C.A. § 5106, 
the cost of providing information to VA shall be borne by the 
department or agency providing the information.  However, 
while the Board notes that VCAA provides that VA shall assist 
the veteran in obtaining relevant records held by any Federal 
department or agency, there also appears to be a requirement 
that the records be adequately identified by the veteran.  38 
U.S.C.A. § 5103A(c)(3).  In the present case, it appears that 
the veteran has requested records for a two year period 
rather than identify with specificity pertinent records to 
allow for compliance with his request.  The Board interprets 
the statutory language requiring a claimant to adequately 
identify records to mean that he or she must identify the 
time period with some specificity.  The Board declines to 
find that the veteran's request for records for a two year 
period meets this requirement, and as the veteran has been 
advised that National Archives has requested that he identify 
records for a one month period, no further action by VA is 
necessary. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for PTSD and for a 
bilateral knee disability.  The discussions in the rating 
decision, statement of the case, supplemental statement of 
the case and correspondence from the RO have informed the 
claimant of the information and evidence necessary to warrant 
entitlement to the benefits sought.  A June 2002 supplemental 
statement of the case effectively advised the veteran of the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, No. 01-997 (Vet. App. June 19, 2002).  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service Connection Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

I.  Bilateral Knee Disability

There were no complaints of, diagnosis of or treatment for 
any knee disabilities evidenced by the service medical 
records.  A 1966 clinical entry shows treatment for ankle 
complaints after the veteran reportedly fell down a ladder, 
but there was no reference to any knee complaints or 
findings.  No pertinent abnormalities were noted on the 
report of the entrance examination which was conducted in 
June 1965 or on the report of the exit examination which was 
conducted in June 1967.  Clinical evaluation of the lower 
extremities in June 1967 was normal.  

Private treatment records dated from 1979 to 1982 indicate 
that the veteran was treated for bilateral knee pain 
beginning in 1979.  Diagnoses were Osgood-Schlatter's Disease 
and traumatic bursitis.  In September 1979, a physician 
indicated that he was unable to elicit a history of knee pain 
or disability during the veteran's teenage years.  In August 
1981, a physician wrote that the veteran's unresolved Osgood-
Schlatter's Disease of the left knee was aggravated by a 
contusion of the left knee on August 31, 1979 when the 
veteran fell at work.  It was further noted that the veteran 
subsequently developed pain in the right knee due to overuse.  

A June 1981 letter from a private physician indicates that 
the veteran was examined after being involved in an 
industrial accident in August 1979 when he fell from a beam 
through a hole in the floor, striking his left knee on the 
way down and landing on his right side with his right leg 
flexed at the knee.  It was noted that the veteran thereafter 
experienced pain in his left knee and then eventually in the 
right knee.  The veteran reported that he did not have a 
history of knee problems or injury prior to August 1979.  It 
was also noted that the veteran reported that his knee 
symptoms alternated between the left and right.  The 
physician observed that a prior physician reported that one 
of the veteran's main problems was that he had more 
subjective symptoms than objective signs.  The presence of 
possible Osgood-Schlatter's Disease was noted but an addendum 
to the examination report included the notation that there 
was no objective finding of knee disability at the time of 
the examination.  

An August 1981 letter from a private physician indicates that 
the veteran was complaining of chronic pain and disability in 
both knees.  The diagnosis was chronic pain and disability in 
which the subjective complaints far exceeded the objective 
findings on physical examination.  The examiner suggested 
psychological testing as well as a psychiatric interview.  He 
opined that this may be a case of frank malingering or some 
form of hysterical conversion type reaction.  

Subsequent treatment records have been associated with the 
claims file.  They do not link Osgood-Schlatter's Disease to 
the veteran's period of active duty.  

A March 1982 letter from a physician indicates that the 
veteran had a history of having fallen through the floor of 
an airplane two and one half years prior.  The veteran 
reported he had had pain in his knees since the time of the 
fall.  It was noted that the veteran denied knee symptoms 
prior to the accident.  It was opined that the veteran had 
patellofemoral incongruity on the right side with bilateral 
vastus medialis insufficiency.  

A medical report dated in December 1982 indicates the veteran 
was claiming he was incapacitated because of knee problems 
and leg pain.  Patella femoral incongruity and unresolved 
Osgood-Schlatter's Disease were noted.  

The report of an April 1992 VA examination included a 
pertinent diagnosis of Osgood-Schlatter's disease.  An April 
1992 X-ray examination of the right knee was interpreted as 
being normal and examination of the left knee revealed a 
minimal fragmented appearance of the anterior tibial tubercle 
and no other abnormality.  

In an August 1992 statement, the veteran's mother reported 
that the veteran did not have problems with his knees or legs 
when growing up.  

In a December 1993 Disability Report which was completed in 
connection with a claim for Social Security Administration 
benefits, the veteran indicated that he had Osgood-
Schlatter's Disease as well as arthritis of the shoulder, 
manic depression and PTSD.  It was reported that the 
condition first began to bother him in January 1965.  

The veteran testified in January 1994 that his knee pain 
began after he was thrown down a hatch by fellow sailors in 
approximately March 1966.  He reported that he did not seek 
treatment for his knees at that time but did report the 
problem.  He testified that he was examined in 1981 by a 
family physician and that was when he was informed that he 
had Osgood-Schlatter's Disease.  He was prescribed a leg 
brace and told to use a cane or crutches.  

At the time of a January 1998 VA joints examination, the 
veteran reported that his knees became bothersome in the 
military.  He alleged that he was put on a light duty profile 
for the last three months of military service due to his 
knees.  He reported that he had had continuous problems with 
his knees since active duty.  No knee disability was 
diagnosed.  

A June 1998 X-ray examination of the knees was interpreted as 
revealing moderate prominence of the tibial tuberosities 
bilaterally.  It was noted that, in a younger person, this 
would be compatible with Osgood-Schlatter's Disease but was 
of doubtful significance at the time of the examination.  The 
impression from the examination was minimal osteoarthritis.  

On VA examination in September 2000, the veteran reported 
that he had had some difficulty with his knees prior to 
military service.  He alleged that he developed a chronic 
bothersome pain in the knees in approximately 1966.  He 
reported that the knee symptomatology was still present one 
year after discharge.  It was noted that the veteran denied 
filing any Workman Compensation Claims for either knee.  He 
alleged that his first knee treatment was in 1969 and was 
from the VA.  The diagnoses were history of enlargement of 
the tibial tuberosity before military service which was 
Osgood-Schlatter's Disease and also a newer type of pain when 
the veteran began basic training.  The veteran reported that 
that pain was similar to his current pain.  Continued pain, 
collapsing and popping sensation at both knees was diagnosed 
as chronic synovitis and early degenerative arthritis plus 
some chronic tendonitis of the quadriceps tendon and patellar 
tendon bilaterally.  Enlargement of tibial tuberosity with 
tenderness at the tibial tuberosity was diagnosed as old 
Osgood-Schlatter's Disease including some tendonitis at the 
insertion of the patellar tendon which was also old.  The 
knee symptoms were probably significantly worsened by chronic 
tension and/or depression.  

The examiner reported that the veteran did have Osgood-
Schlatter's Disease prior to military service and opined that 
the symptoms of tenderness in the tibial tuberosity pre-
existed service.  He further opined that the symptoms in the 
tendons around the patellas "apparently started in the 
military."  It was noted that the veteran felt quite certain 
that the pain in his knees during active duty was different 
from the Osgood-Schlatter's Disease pain.  "Based on this 
history, and the present findings, it is [the examiner's] 
opinion that most of this tendon discomfort around the 
patella probably started in the military and has persisted."  
He further commented that was no evidence of aggravation of 
the veteran's knees by his military service.  

After reviewing the totality of the pertinent evidence, the 
Board must conclude that the preponderance of such evidence 
is against entitlement to service connection for bilateral 
knee disability.  Although the veteran has indicated on some 
occasions that he first began to experience knee problems 
during service, on other occasions he has told examiners who 
treated him in the early 1980's that he had no history of 
prior knee problems.  In short, the veteran's assertions 
regarding knee symptoms have been inconsistent over the years 
and the Board finds that his credibility is therefore 
diminished.  At any rate, service medical records do not 
support the veteran's contention that he reported knee 
problems during service.  In fact, not only are the service 
medical records silent with regard to knee complaints, 
trained medical personnel concluded at the time of his 
separation examination that his lower extremities were 
clinically normal.  The Board therefore finds that bilateral 
knee disability was not manifested during the veteran's 
military service despite his later assertions in this regard.  

Moreover, there appears to be over a ten year gap in 
objective evidence of the presence of a knee disability 
subsequent to the time of the veteran's discharge.  The first 
objective evidence of the presence of a knee disability was 
included in private clinical records dated in 1979.  These 
records demonstrate that the veteran was being treated at 
that time for an injury to the knee which occurred in August 
1979 while the veteran was at work.  Other records dated in 
the early 1980's also reference the 1979 accident and (as 
mentioned earlier) further indicate that the veteran 
affirmatively denied a history of any knee disability prior 
to the 1979 accident.  The veteran submitted a claim for 
compensation in October 1991 for an ankle injury and for 
mental problems but did not report any knee problems at that 
time.  

The first evidence of record of allegations from the veteran 
that his current knee disabilities were linked to active duty 
was included in correspondence which was received at the RO 
in November 1993.  Reports of physical examinations dated 
subsequent to November 1993 thereafter include references to 
the presence of knee pain which began in the military.  
However, it is clear that the examiners were merely reporting 
history furnished by the veteran as there is no documentation 
of knee problems in service records. 

The Board finds the above fact pattern demonstrates that the 
veteran's knees were asymptomatic prior to the 1979 
industrial accident.  The Board places greater probative 
weight on the veteran's contemporaneous reports of knee 
symptomatology as recorded in 1979 and the early 1980's over 
his current allegations of the history of his knee injury 
which were produced in connection with a claim for 
compensation.  Additionally, some of the veteran's current 
allegations are not supported by the objective evidence of 
record.  He reported at the time of a January 1988 VA joints 
examination that, while on active duty, he was put on a light 
duty profile for three weeks as a result of his knee 
symptomatology.  No such profile is evidenced by the service 
medical records nor is there any evidence of treatment for a 
knee disability during active duty.  

The Board notes the opinion of the examiner who conducted the 
September 2000 VA examination wherein he indicated that 
problems with the veteran's knee tendons started during 
active duty.  The examiner appears to be of the opinion that 
there was a pre-existing Osgood-Schlatter's Disease during 
service (which he opined was not aggravated) and a separate 
tendon problem which began in service.  However, the opinion 
regarding a separate knee disorder during service was made 
based on the self-reported history by the veteran of in-
service knee symptomatology.  As noted above, however, the 
clear preponderance of the evidence is against a finding that 
he suffered any knee symptomatology during service.  Service 
medical records show no inservice knee symptomatology and 
also show clinically normal lower extremities at the time of 
discharge examination.  Moreover, the veteran denied any 
prior knee problems to examiners during the course of 
treatment in the 1980's.  The Board finds these items of 
evidence to be more persuasive than the veteran's current 
assertions of inservice knee problems made during the course 
of his claim for benefits.  

The Board notes here that some evidence suggests that the 
Osgood-Schlatter's Disease preexisted service.  The Board 
notes that no knee disorder of any sort was noted on entrance 
examination or at any other time during service.  
Nevertheless, even if the Board assumes for the sake of 
argument that Osgood-Schlatter's Disease of the knees 
preexisted service, the medical evidence is still against a 
finding that it was aggravated by active duty.  There is no 
indication in the service medical records that the veteran 
experienced any knee symptomatology at all during active 
duty, and the September 2000 examiner offered an opinion that 
there was no aggravation during service.   

In sum, the Board is unable to find a basis for service 
connection for bilateral knee disability on any basis.  In 
reaching this determination, the Board is unable to find such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b). 

II.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R.  § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2001).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. § 
3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

The Board acknowledges at this point that the claims file 
includes diagnoses of PTSD by competent medical personnel.  A 
VA examination in May 1992 resulted in a diagnosis of PTSD.  
There are also VA clinical records which include diagnoses of 
the disability.  There is also medical evidence of record 
which includes diagnoses of mental disorders other than PTSD 
including depression, mixed personality disorder, 
intermittent explosive disorder, and bipolar disorder.  
However, the claim has been denied by the Regional Office 
because there is no persuasive evidence showing that the 
veteran engaged in combat with the enemy and attempts to 
otherwise verify the claimed stressors have been 
unsuccessful.  

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  The veteran's DD Form 214N shows service in Vietnam 
as evidenced by his receipt of the Vietnam Service Medal and 
Vietnam Campaign Medal, but does not show that he was awarded 
any combat decorations.   He did not have a military 
occupational specialty which was indicative of participation 
in combat.  There is no indication in his service personnel 
records that he was engaged in combat at anytime.  Although 
he has claimed to have been involved in or witnessed various 
combat actions, no such verification is in the service 
records.  Therefore, since the record does not show that he 
engaged in combat, his statements alone regarding the claimed 
stressors may not be accepted, but must be corroborated.  
This requirement is the same under both versions of 38 C.F.R. 
§ 3.304(f).

The veteran's claimed in-service stressors are as follows:  
requesting to be assigned to shore duty in Da Nang and then 
having to go on several patrols (reported March 1991); being 
shot at by a sniper (reported March 1991); having a face to 
face encounter with an enemy soldier who the veteran was 
ordered to kill and was then either killed (reported May 
1992) or just wounded (reported March 1991) by the veteran; 
making friends with some soldiers when he first arrived in 
Saigon or Da Nang (he wrote that he was not sure where he 
arrived at) in October 1965 and then witnessing the two 
friends killed by a grenade (reported May 1992 and testified 
to in January 1994); witnessing a boiler explosion on the USS 
Kitty Hawk which blew a hole in the ship and killed 14 men 
(reported in December 1991 and May 1992 and testified to in 
January 1994); picking up bodies and placing them in body 
bags (reported May 1992); witnessing guards shoot and kill 
two kids at Subic Bay, Philippines, in approximately November 
1965 (reported in December 1991 and testified to in January 
1994); participating in the recovery of bodies of Peruvian 
sailors who had drowned in December of 1968 or January 1969 
(testified to in January 1994) or in May 1966 (reported in 
December 1991); being thrown down a hatch by fellow sailors 
(testified to in January 1994); being a "tunnel rat" for 7 
weeks (reported in February 1996); and having 19 and 1/2 
months of combat duty in Vietnam (reported in February 1994).  

The Board notes that, with regard to all of the above 
stressors, the veteran has not provided sufficient evidence 
to conduct a meaningful search of records which could verify 
the claimed in-service stressors.  He failed to provide 
specific locations, dates, unit descriptions or names of 
participants.  Additionally, he has provided conflicting 
accounts of some of the claimed stressors.  Regardless of 
this fact, the RO did attempt to verify the veteran's 
allegations of witnessing an explosion on the Kitty Hawk and 
participating in the recovery of bodies of drowned Peruvian 
sailors.  

In correspondence dated in March 1994, the Department of the 
Army reported that it was unable to verify that the USS 
Sacramento was alongside the USS Kitty Hawk when an explosion 
occurred aboard the Kitty Hawk.  ESG further reported that it 
was unable to verify that the veteran retrieved bodies of men 
from the water who were on a Peruvian vessel which sank off 
the coast of Vietnam in 1967.  Copies of the command 
histories for the Kitty Hawk and the Sacramento were 
included.  These did not provide any verifying information 
pertaining to the veteran's claimed in-service stressors.  

There is evidence in the claims file demonstrating that the 
veteran sought treatment after falling down a hatch, but 
there is no indication that the fall was anything other than 
an accident.  The record is silent as to any allegations that 
the veteran was pushed down the hatch.  The veteran's 
allegation that he was pushed down a hatch by fellow soldiers 
has not been verified.  

There is no official verification that the veteran witnessed 
the claimed stressors.  However, the Board acknowledges that 
additional verifying evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet.  App. 389, 395 (1996).  Nevertheless, the 
record does not include any such additional verifying 
evidence such as statements from fellow service members.  

After reviewing the claims file, the Board must conclude that 
the record does not include evidence corroborating the 
veteran's claimed stressors.  Even acknowledging that there 
is official evidence showing service in Vietnam, the Board 
emphasizes that mere presence in a combat zone is not 
sufficient, solely in and of itself, to support a diagnosis 
of PTSD.  A stressor must consist of an event during service.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  While there are 
diagnoses of PTSD in the present case, applicable law 
provides that a diagnosis of PTSD must be based on verified 
stressors.  In this case, there has been no such 
verification.  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
In sum, as the evidence does not show that the engaged in 
combat and the claimed stressors are otherwise unverified, 
there is therefore no basis for finding that service 
connection for PTSD is warranted.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b). 


ORDER

The appeal is denied as to both issues.  


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

